Exhibit 10.33

FIFTH AMENDMENT TO THE

AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005

Article I (Definitions) of the Amgen Nonqualified Deferred Compensation Plan as
Amended and Restated Effective January 1, 2005 (the “Plan”) is hereby amended
effective January 1, 2008, accordingly:

 

1. The definition of “Annual Base Salary” shall be amended in its entirety to
read as follows:

“Annual Base Salary” shall mean a Participant’s compensation consisting only of
regular salary paid by any Employer for services rendered during the Plan Year
and excluding any other compensation. With respect to any member of the Board,
Annual Base Salary shall mean the member’s annual retainer, chair fees, Board
meeting fees, and Committee meeting fees.

 

2. The definition of “Annual Bonus” shall be amended in its entirety to read as
follows:

“Annual Bonus” shall mean any compensation earned by a Participant during a Plan
Year that constitutes a commission paid to a salesperson or that is paid
pursuant to the Amgen Global Management Incentive Plan (GMIP), the Amgen Inc.
Executive Incentive Plan (EIP), or an equivalent bonus program. All other
compensation is excluded.

To record this Fifth Amendment to the Plan as set forth herein, the Company has
caused its authorized officer to execute this document this 14th day of December
2007.

 

AMGEN INC. By:   /s/    BRIAN MCNAMEE Title:   Senior Vice President, Human
Resources